                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                           June 05, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

ROMARCUS DEON MARSHALL,                  §
                                         §
        Plaintiff,                       §
VS.                                      §   CIVIL NO. 2:18-CV-44
                                         §
RAFAEL MENCHACA, et al,                  §
                                         §
        Defendants.                      §

                                     ORDER

      The Court is in receipt of Plaintiff Romarcus Deon Marshall’s (“Marshall”)
Motion for Leave to Amend Complaint, Dkt. No. 32; Marshall’s Motion to Alter or
Amend the Judgment, Dkt. No. 33; the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to deny Plaintiff’s motions to amend complaint and alter
and amend the judgment, Dkt. No. 34; and Plaintiff’s Objection the M&R, Dkt. No.
35.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 34. Accordingly, the Court DENIES Plaintiff’s Rule
15(a) and Rule 59(e) motions, Dkt. Nos. 32 and 33.
      SIGNED this 5th day of June 2019.



                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
